26 So.3d 704 (2010)
WALTER TRANSPORT CORPORATION a Florida corporation d/b/a Palm Beach Medical Transport, Appellants,
v.
PALM BEACH METRO TRANSPORTATION, L.L.C., a Florida corporation, Palm Tran, Inc., a Florida corporation, and Palm Beach County, Florida, Appellees.
No. 4D08-4842.
District Court of Appeal of Florida, Fourth District.
February 3, 2010.
Charles Wender, Boca Raton, for appellants.
Denise M. Nieman, Palm Beach County Attorney, and Andrew M. Pelino, Assistant *705 County Attorney, West Palm Beach, for appellees.
PER CURIAM.
Walter Transport Corporation appeals a final order dismissing with prejudice all counts directed to appellees Palm Tran, Inc., and Palm Beach County. On appeal, Walter Transport relies heavily on Technicable Video Systems, Inc. v. Americable of Greater Miami, Ltd., 479 So.2d 810 (Fla. 3d DCA 1985), which we deem distinguishable. The contract in that case did not have a provision stating that the intent of the parties was not to benefit third parties. Therefore, that contract had an unrebutted presumption that the parties intended to confer a benefit on the minority business enterprise. Here, in contrast, the main contract made clear that the parties did not intend to benefit any third party, and the subcontract between the County and Walter Transport reaffirmed this intent, thereby rebutting any presumption that the parties to the main contract intended to confer any benefit on Walter Transport.
Affirmed.
GROSS, C.J., WARNER and LEVINE, JJ., concur.